OPINION

Per Curiam:

This action upon a foreign judgment to recover arrearages alleged to be due for child support was dismissed because the plaintiff failed to prove a case. She did not testify in person, nor was the defendant, who lived in Las Vegas, compelled to attend the trial. Plaintiff’s counsel offered her deposition without establishing a foundation for its use, and then offered the defendant’s deposition which had not been signed by the deponent and filed with the clerk of court. Consequently, the district court would not receive the proffered depositions into evidence. This was not error.
Affirmed.